Citation Nr: 1415324	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for right knee patellar tendonitis.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

Throughout the pendency of this appeal, the Veteran asserted that her right knee disability negatively affected her ability to pursue the career of her choosing.  She did not assert, and the evidence of record does not otherwise support finding, that she is unemployable due to her service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board concludes that a claim of entitlement to TDIU has not been raised and, thus, will not be addressed herein.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's service-connected right knee patellar tendonitis was manifested by pain; swelling; stiffness; tenderness; soreness; fatigue; crepitus; at worst, limitation of flexion to 90 degrees; and functional impairment or limitation of certain daily activities and motions.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right knee patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the February 2010 rating decision granted the Veteran's claim for service connection for right knee patellar tendonitis, this claim is now substantiated.  Her filing of notice of disagreements does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

Statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for the current evaluation and for all other higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next-higher schedular rating with respect to the disability, but also to obtain all schedular ratings above those already assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded VA examinations in January 2010 and April 2011.  The examiners reviewed the Veteran's claims file, treatment records, and reports of clinical examinations, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allowed for fully-informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that a hearing officer fulfill two duties in order to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  During a March 2012 Board hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans.  The representative and the undersigned Veterans Law Judge asked questions to ascertain the severity of the Veteran's disability.  The hearing focused on the symptoms the Veteran associated with her right knee and the effect these symptoms have on her ability to function occupationally, socially, and in her daily life.  Through her testimony, the Veteran demonstrated actual knowledge of the requirements to attain a higher rating.  No pertinent evidence that might have been overlooked and that could substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran submitted the claim at issue herein in October 2009, which is within one year of her active duty discharge of November 23, 2008.  Service connection has been established effective from November 24, 2008.  As such, the rating period for consideration is from November 24, 2008. 

Service connection for the Veteran's right knee patellar tendonitis was granted via a February 2010 rating decision.  Therein, the RO assigned a noncompensable initial rating, effective November 24, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, which concerns tenosynovitis.  See 38 C.F.R. § 4.20 (2013) (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  The Veteran appealed the February 2010 decision seeking a higher initial rating.  In May 2011, the RO increased the initial rating assigned to the Veteran's right knee patellar tendonitis to 10 percent, effective November 28, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 5024, hyphenated as 5259-5024.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2013).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.


Diagnostic Code 5024 instructs VA to rate the disability on limitation of motion of the affected part(s), as degenerative arthritis.

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013). 

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees of flexion, and less than 10 degrees of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for compensable knee extension and compensable knee flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

In January 2010, the Veteran underwent a VA examination to assess the severity of her right knee patellar tendonitis.  The examiner noted that the Veteran twisted her right knee in September 2006, while climbing stairs.  She endorsed pain at the time of the injury.  The examiner then stated that the Veteran's right knee condition was stable since onset.  During the examination, the Veteran denied pain, but stated that she had experienced pain as recently as the day before the examination.  Moreover, the Veteran stated that she experienced pain on a daily basis, located in the anterior aspect of her right knee consequent to ascending/descending stairs, squatting, kneeling, or bending.  The Veteran also endorsed "some" weakness; stiffness during inactivity; no instability or giving way; no locking, but an occasional sensation of "catching"; no effusion; and no episodes of dislocation or subluxation.  Further, the Veteran stated that she experienced a lack of endurance due to pain after using a stationary bike for 1/2 hour.  Concerning inflammation, the Veteran stated that she experienced occasional swelling, but no heat, no redness, no tenderness, and no drainage.  At the time of the examination, the Veteran denied then current treatment, and did not use an assistive walking device.  When asked to describe the functional limitation on standing and walking, "negative" was the response.  The examiner later determined that there were no functional limitations on standing or walking.  Physical examination revealed that she was right-side dominant; ambulated with a normal gait; normal posture; no pain at rest; and no additional pain on motion or repetitive use.  There was no edema, effusion, instability, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, weakness, or ankylosis.  She endorsed tenderness over the distal patellar tendon.  Range of motion testing demonstrated flexion to 140 degrees and extension to zero degrees.  Medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were normal, and instability testing of the medial and lateral meniscus was negative.  There was no evidence of an abnormal gait, such as callouses, skin breakdown, abnormal shoe wear, or abnormal weight bearing.  Three scars associated with the Veteran's right knee surgery were described as follows:  linear; hypopigmented; superficial; stable; smooth; and flat with no adherence, tenderness, suppuration, edema, pallor, or bruising.  The scars measure 2 centimeters by 5.0 millimeters; 2.8 centimeters by 5.0 millimeters; and 8.0 millimeters by 3.0 millimeters.  Ultimately, the examiner rendered a diagnosis of well-healed surgical scars, anterior right knee, status, post arthroscopic/open osteoarticular transfer system and microfracture procedures/repair of torn meniscus.  The examiner then opined that the Veteran's service-connected right knee disability caused "no significant effect on function, daily or usual occupational activities."

In her March 2010 notice of disagreement, the Veteran asserted that her right knee disability rendered previously enjoyed activities (such as dancing, rock climbing, running, and hiking) "simply not possible."  The Veteran stated that these activities were all part of her normal routine before the in-service right knee injury.  She then asserted that she was unable to enjoy a pleasant evening after a day of walking, and stated that she was unable to wear high-heeled shoes.

An April 2010 VA treatment report included a pain assessment.  She chose her right knee as the location of pain that most interfered with her life.  She rated the pain as 3 on a 10-point scale, with the highest level being 7 and the lowest level being 2.  She stated that her pain was worsened by climbing stairs, running, prolonged walking, riding a stationary bike, and wearing high-heeled shoes.  She treated her symptoms with ice, heat packs, and rest.

In June 2010, the Veteran underwent a VA orthopedic consultation.  The Veteran described the onset and in-service course of her right knee disability, including to in-service surgeries.  At the time of the consultation, the Veteran denied taking medication to treat her right knee symptoms; however, she endorsed regular discomfort, popping, grinding, and intermittent swelling.  With respect to functional limitation, the Veteran stated that she could only be active for about 15 minutes before her symptoms stopped her.  She stated that she was unable to run and was not involved in any physical activities.  After a review of previous imagining studies, physical examination revealed the following:  well-healed arthroscopy scars; no deformity; no swelling; no increased heat; no evidence of infection; "excellent" full range of extension and flexion; intact and stable collateral and cruciate ligaments; non-tender quadriceps and patellar tendon areas; and only minimal crepitation on active motion.  The examiner found that the two previous surgeries were not "especially helpful or successful" and that the Veteran continued to have medial and lateral femoral condyle defects.  The examiner further opined that the Veteran was "quite likely" to develop an increase in arthritis, but that steroid injections were not warranted.  The examiner prescribed an anti-inflammatory medication and instructed the Veteran to continue with at-home exercises.

In March 2011, the Veteran submitted photographs of her knees and a statement.  In the statement, she describes the in-service onset and course of her right knee disability.  The Veteran then described how her right knee symptoms prevented her from pursuing certain occupations due to the associated rigors.  With respect to her right knee symptoms, she endorsed daily pain that was both sharp and stabbing or dull, depending on the motion. She also endorsed stiffness, soreness, popping, swelling, and fatigue after 15 to 20 minutes of riding a bike.  The Veteran then provided a description of the various activities that her right knee symptoms hindered or prevented, including walking, ascending/descending stairs, driving, sitting, standing, hiking, jogging, and rock climbing, crawling, stooping, and dancing.  To treat her symptoms, the Veteran applied ice and heat, took prescribed anti-inflammatory medications, and rest.  The Veteran acknowledged that she had full range of motion and no pain at rest, but did so during full weight bearing.  The Veteran then reiterated her symptoms and the associated activities by which they were elicited.  She then stated that the pictures depict swelling after attending class and the location of her pain.

In April 2011, the Veteran underwent a VA examination.  After reviewing the onset and course of the Veteran's right knee disability, the examiner reviewed the results/opinion from the January 2010 VA examination.  The Veteran stated that her right knee symptoms were progressively worse since the onset of the disability.  With respect to current treatment, she endorsed taking non-steroidal anti-inflammatories and occasionally use of a brace.  Her response to treatment was described as poor.  The examiner found no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran stated that she was limited to walking 1/4 mile, but only on level ground.  She further stated that she was able to stand for 15 to 30 minutes, but must shift her weight off of her right leg.  Physical examination revealed the following:  antalgic gait; edema; tenderness; crepitus, but no clicks or snaps; no grinding; no evidence of abnormal weight bearing; no loss of bone or part of bone; no inflammatory arthritis; no mass; no instability; no ankylosis; and no patellar or meniscus abnormality.  Range of motion testing revealed flexion to 90 degrees, with pain at 90 degrees, and extension to zero degrees.  The Veteran was able to perform repeat range of motion testing; after which there was no additional limitation of motion.  After previous imaging studies were reviewed, the examiner indicated that the Veteran was a full-time student pursuing a course of study for a career that was less physically demanding.  Ultimately, the examiner found that the Veteran was experiencing chronic tendonitis, continuous medial and lateral femoral osteochondral lesions, and chronic, daily pain causing "severe" effects on her function, daily activities, and occupation.  With respect to the "significant" effect on her occupational activities, the impact resulted from a lack of stamina, decreased strength, and pain.  The examiner also stated that there was no effect on her ability to eat, bathe, dress, toilet, and groom; a "moderate" effect on her ability to drive; a "severe" effect on her ability to perform chores, shop, exercise, and travel; and prevented her from participating in sports and recreation.  With respect to driving, the examiner stated that driving for distances longer than 30 minutes increased her pain and caused stiffness.

In March 2013, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  The Veteran stated that she was not being treated for her right knee symptoms.  She stated that she was taking medication, but that none of the several she had tried were effective.  The Veteran then reiterated her March 2011 contentions.  During the hearing, the Veteran endorsed pain, stiffness, popping, soreness, fatigue, and weakness/muscle atrophy.  The Veteran then discussed the impacts of her right knee disability on her career track and occupational choices.

In sum, the evidence of record demonstrated that the Veteran's right knee flexion was from zero degrees of extension to between 90 and 140 degrees of flexion.  Applying the rating criteria to this evidence results in a noncompensable rating, with respect to both flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Given that the evidence demonstrated noncompensable limitation of motion, and given that the right knee is considered a major joint, the Board finds that a 10 percent rating is warranted throughout the pendency of the appeal under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

As an additional matter, the Board observes that disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. § 4.40 (2013).  Further, where the evaluation of a service-connected disability is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion. 38 C.F.R. § 4.40.  Thus, the Board will now consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206. 

The January 2010 VA examiner determined that the Veteran exhibited full range of right knee motion, that there was no additional function loss or limitation of motion upon repetitive use, and her right knee disability did not cause functional impairment.  After the January 2010 VA examination, the evidence of record included detailed observations about how the Veteran's service-connected right knee disability and the associated symptoms affected her daily activities, her ability to perform routine motions, and her ability to exercise and participate in sports.  The Veteran primarily attributed her inability to engage in these activities, motions, or exercise to right knee pain.  Although the April 2011 VA examiner determined that the Veteran was able to extend her right knee to zero degrees and flex her right knee to 90 degrees, and that there was no additional limitation of motion after repeat range of motion testing, she opined that the Veteran's right knee disability resulted in "severe" effects on her function, daily activities, and occupation (full-time student).  With respect to the "significant" effect on her "occupational" activities, the examiner found that these impacts resulted from a lack of stamina, decreased strength, and pain.  Even with consideration of the evidence concerning functional limitation/impairment, the Board finds that the Veteran's service-connected right knee disability did not meet or more nearly approximate the criteria for an initial rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Accordingly, an evaluation in excess of 10 percent for the Veteran's service-connected right knee disability is not warranted based on functional loss.

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604  (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59 ).

Under Diagnostic Code 5257, which concerns instability, a 10 percent evaluation is assigned for "slight" recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for "moderate" recurrent subluxation or lateral instability of the knee; and a maximum 30 percent evaluation is assigned for "severe" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Throughout the pendency of this appeal, the evidence of record demonstrated that the Veteran's service-connected right knee disability was not manifested by subluxation or lateral instability.  The January 2010 VA examination demonstrated that her right knee medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were normal, and instability testing of the medial and lateral meniscus was negative.  Physical examination during the April 2011 VA examination demonstrated no instability of the Veteran's right knee.  The evidence of record was not otherwise supportive of finding that the Veteran's service-connected right knee disability was manifested by recurrent subluxation or lateral instability.  Consequently, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted.

The Board acknowledges evidence demonstrating the presence of residual scars associated with the two surgical procedures on the Veteran's right knee.  The scars were linear; hypopigmented; superficial; stable; smooth; and flat with no adherence, tenderness, suppuration, edema, pallor, or bruising.  The scars measure 2 centimeters by 5.0 millimeters; 2.8 centimeters by 5.0 millimeters; and 8.0 millimeters by 3.0 millimeters.  There was no evidence that these scars were productive of disfigurement or functional impairment.  Given the location, nature, and condition of these scars, and absence of associated functional impairment, the Board finds that they are not manifested by symptoms that meet or more nearly approximate the criteria for a separate compensable rating under the potentially applicable diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2013).  As such, the Board finds that the residual surgical scars are contemplated in the 10 percent rating already assigned to the Veteran's service-connected right knee disability. 

The Board also considered the Veteran's right knee disability under other potentially applicable diagnostic codes.  However, the evidence of record did not demonstrated that the symptoms associated with her right knee disability included or more nearly approximated ankylosis, be it favorable or unfavorable; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia or fibula; or genu recurvatum.  Further, other potentially applicable diagnostic codes provided a maximum 10 percent rating, which has already been granted.  As such, the Board finds that application of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2013) is not warranted given the demonstrated manifestation of the Veteran's right knee disability and/or because these diagnostic codes do not provide for ratings in excess of 10 percent.

In sum, the Board found no basis to grant a schedular rating in excess of 10 percent to the Veteran's service-connected right knee patellar tendonitis for any distinct period of time on and after November 24, 2008.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's right knee disability was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024, 5260, 5261, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by her right knee patellar tendonitis.  Id.  

The Veteran's right knee patellar tendonitis is manifested by pain, swelling, crepitus, limitation of flexion, fatigue, stiffness, and tenderness.  The Veteran has not asserted and the evidence of record is not otherwise supportive of finding that her service-connected right knee disability is manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria and the applicable regulations pertaining to functional impairment/limitation.  The Rating Schedule provides for ratings in excess of 10 percent for certain manifestations of right knee patellar tendonitis, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present for any distinct period throughout the appeals period. 

Based on the above, the Board finds that schedular criteria adequately address the severity of the Veteran's service-connected right knee patellar tendonitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5024, 5260, 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee patellar tendonitis is not warranted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


